Citation Nr: 1628134	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected varicose veins of the left leg.  

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to a compensable rating for service-connected left ear hearing loss. 

4.  Entitlement to an initial disability rating in excess of 10 percent prior to December 30, 2014 and in excess of 50 percent thereafter for service-connected anxiety disorder not otherwise specified (NOS).    


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The June 2010 rating decision granted service connection for anxiety disorder NOS and assigned a 10 percent rating, effective January 27, 2010, and denied service connection for stroke.  The May 2011 rating decision continued the noncompensable rating for left ear hearing loss and declined to reopen the service connection claim for right ear hearing loss.   The Board notes that in a February 2015 rating decision, the RO increased the Veteran's disability rating for anxiety disorder NOS to 50 percent, effective December 30, 2014.  

In April 2014, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the claims file.

In November 2014, the Board remanded these matters for additional development.  



FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a May 2016 statement, the Veteran indicated that he wished to withdraw this appeal.  See May 2016 substantive appeal via VA Form 9.  A June 2016 statement from the Veteran's representative confirms the Veteran's wish to withdraw this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 

____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


